Citation Nr: 1535870	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-03 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling.

2. Entitlement to an increased rating for hearing loss, currently evaluated as 20 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to September 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In addition, the Board notes that there are no treatment records dated any more recently than 2013 in the Veteran's claims file.  The Veteran's January 2014, substantive appeal indicates that he relocated to Puerto Rico.  Upon remand, the RO should also ensure that all recent relevant records have been associated with the Veteran's claims folder.  Specifically, the Veteran should identify any sources of treatment in Puerto Rico since his relocation for his claimed disabilities.  

In addition to the forgoing, the Board is of the opinion that a new VA examination is in order.  The "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The most recent VA examinations in connection with the Veteran's service-connected PTSD and hearing loss were conducted in 2010, over 5 years ago. Although the mere passage of time alone does not render an examination inadequate, based on the fact that it has been over 5 years since the Veteran's VA examinations, and that it is conceivable that the Veteran's claimed disabilities have increase in severity over time, the Board concludes that remand is warranted for more recent examinations so that the present level of the veteran's service-connected disabilities may be evaluated.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007) (noting that "the mere passage of time alone does not render the previous examination inadequate"); Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern).  In this regard, because there may have been significant changes in the Veteran's hearing loss and PTSD disabilities, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claims for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

In addition, as any information from the Veteran's VA examinations or new records could have an impact on the Veteran's claim of entitlement to TDIU as well, the Board finds this claim inextricably intertwined with the Veteran's other increased rating claims, and finds that therefore adjudication of this claim should therefore be deferred until the other issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide the names and addresses of all health care provides who have treated him for any psychiatric disability, or hearing loss, since 2013, to include any treatment in Puerto Rico since his relocation.  After obtaining any required releases, please associate all identified records with the Veteran's claims file.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2. After the above development has been completed, the Veteran must then be afforded the appropriate VA examinations to determine the current severity of his service-connected hearing loss and PTSD.  The entire claims file and any pertinent evidence stored electronically that is not contained in the claims file must be made available to and reviewed by the examiners.  The examiners must provide an accurate and fully descriptive assessment of the Veteran's disabilities.

3. When the above development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, and the issue of entitlement to TDIU should also be adjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






